UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-204143 MONDOVITA CORP. (Exact name of registrant as specified in its charter) Nevada 38-3971039 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #22 Calle Felix Nolasco, Atlantica, Puerto Planta, Dominican Republic (Address of principal executive offices) (Zip Code) (829) 639-9334 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X] YES [ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 13,333,333 common shares issued and outstanding as of August 31, 2015. Table of Contents PART 1 – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risks 6 Item 4. Controls and Procedures 6 PART II - OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements Mondovita Corp. June 30, 2015 Index Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statement of Cash Flows (unaudited) F-3 Notes to the Financial Statements (unaudited) F-4 3 MONDOVITA CORP. BALANCE SHEETS June 30, 2015 March 31, 2015 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 1,859 $ 16,000 Total Assets $ 1,859 $ 16,000 STOCKHOLDERS’ EQUITY Stockholders’ Equity (Deficit) Preferred stock, $0.00001 par value, 100,000,000 shares authorized; zero shares issued and outstanding as of March 31, 2015 and June 30, 2015, respectively $ - $ - Common stock, $0.00001 par value, 100,000,000 shares authorized; 13,333,333 shares issued and outstanding as of March 31, 2015 and June 30, 2015, respectively 133 133 Additional paid-in capital 15,867 15,867 Accumulated deficit (14,141) - Total Stockholders’ Equity 1,859 16,000 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,859 $ 16,000 (The accompanying notes are an integral part of these unaudited financial statements) F-1 MONDOVITA CORP. STATEMENT OF OPERATIONS (Unaudited) For The Three Months Ended June 30, 2015 Operating Expenses General and administrative $ 14,141 Total Operating Expenses 14,141 Net Loss $ (14,141) Net Loss Per Common Share - Basic and Diluted $ 0.00 Weighted Average Common Shares Outstanding - Basic and Diluted 13,333,333 (The accompanying notes are an integral part of these unaudited financial statements) F-2 MONDOVITA CORP. STATEMENT OF CASH FLOW (Unaudited) For The Three Months Ended June 30, 2015 Cash Flows from Operating Activities Net loss $ (14,141) Adjustments to reconcile net loss to net cash used in operating activities: Cash used in operating activities - Cash Flows From Financing Activities Proceeds from the sale of common stock for cash - Cash provided by financing activities - Net change in cash (14,141) Cash and cash equivalents, Beginning of Period 16,000 Cash and cash equivalents, End of Period $ 1,859 Supplementary Cash Flows Information Interest paid $ - Income taxes paid $ - (The accompanying notes are an integral part of these unaudited financial statements)
